Name: Commission Regulation (EC) No 1311/2000 of 21 June 2000 amending Regulation (EEC) No 3567/92 laying down detailed rules for the application of the individual limits, national reserves and transfer of rights provided for in Articles 5a to 5c of Council Regulation (EEC) No 3013/89 on the common organisation of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  cooperation policy
 Date Published: nan

 Avis juridique important|32000R1311Commission Regulation (EC) No 1311/2000 of 21 June 2000 amending Regulation (EEC) No 3567/92 laying down detailed rules for the application of the individual limits, national reserves and transfer of rights provided for in Articles 5a to 5c of Council Regulation (EEC) No 3013/89 on the common organisation of the market in sheepmeat and goatmeat Official Journal L 148 , 22/06/2000 P. 0031 - 0031Commission Regulation (EC) No 1311/2000of 21 June 2000amending Regulation (EEC) No 3567/92 laying down detailed rules for the application of the individual limits, national reserves and transfer of rights provided for in Articles 5a to 5c of Council Regulation (EEC) No 3013/89 on the common organisation of the market in sheepmeat and goatmeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(1), and in particular Article 6(4)(b) thereof,Whereas:(1) Commission Regulation (EEC) No 3567/92 of 10 December 1992 laying down detailed rules for the application of the individual limits, national reserves and transfer of rights provided for in Articles 5a to 5c of Council Regulation (EEC) No 3013/89 on the common organisation of the market in sheepmeat and goatmeat(2), as last amended by Regulation (EC) No 1235/98(3), provides for certain rules with respect to the transfer and temporary leasing of premium rights.(2) In order to simplify the administrative work Member States should be permitted to fix a minimum number of rights, which may be transferred or leased. Regulation (EEC) No 3567/92 should therefore be amended accordingly.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1Article 7(1) of Regulation (EEC) No 3567/92 is replaced by the following text:"1. Member States may lay down, on the basis of their production structures, a minimum number of premium rights which may be the subject of a partial transfer not involving the transfer of a holding. This minimum may not exceed 10 premium rights."Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 312, 20.11.1998, p. 1.(2) OJ L 362, 11.12.1992, p. 41.(3) OJ L 170, 16.6.1998, p. 4.